                              United States District Court
                              Northern District of Indiana
                                  Hammond Division

UNITED STATES OF AMERICA

                      v.                                         Case No. 2:19-CR-1 JVB

MERNELIA PURDY



                                          ORDER

       This matter is before the Court on the findings and recommendations of the Magistrate

Judge entered on February 12, 2019, on a plea of guilty by Defendant Mernelia Purdy (DE 8).

No objections have been filed to Magistrate Judge Martin’s findings and recommendations.

Accordingly, the Court now ADOPTS those findings and recommendations, ACCEPTS the

guilty plea of Defendant Mernelia Purdy, and FINDS the Defendant guilty of the offense

charged in Count 1 of the information.


       SO ORDERED on March 1, 2019.

                                                   s/ Joseph S. Van Bokkelen
                                                   Joseph S. Van Bokkelen
                                                   United States District Judge
